Citation Nr: 1445978	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  05-10 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by joint pain, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by sleep disturbance, to include as due to an undiagnosed illness or as secondary to a service-connected disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973 and from December 1990 to August 1991.  The Veteran also had intervening and subsequent service in the Alabama Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2004 and August 2006 rating decisions by the Montgomery, Alabama, Regional Office (RO). 

In April 2008, the Board remanded the appeal.  In April 2010, the Veteran appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript of the hearing is of record.  In July 2010, the Board remanded the appeal for further development.  In a December 2013 decision, the Board denied the Veteran's claims of entitlement to service connection for joint pain as due to undiagnosed illness and sleep disturbance as due to an undiagnosed illness and remanded the claim of entitlement to a TDIU for additional development.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in May 2014, on the basis of a Joint Motion for Remand (Joint Motion), entered an order vacating that portion of the Board's December 2013 decision that denied service connection for a chronic disability manifested by joint pain, to include due to an undiagnosed illness and for a chronic disability manifested by sleep disturbance, to include as due to undiagnosed illness, or secondary to service-connected disability for action consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Given the Joint Motion, the Board finds that a remand to obtain clarifying VA examinations as to the diagnoses and/or origins of the Veteran's chronic disabilities manifested by joint pain and sleep disturbance.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the claim of service connection for a chronic disability manifested by joint pain, the Board also finds that a remand is required to obtain from the Veteran a clear statement specifying exactly which joints are the subject of the current appeal.  See 38 C.F.R. § 19.9 (2013). 

As to the claim for a TDIU, the Board remanded this claim for further development in July 2010.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  See Stegall, supra.

While the appeal is in remand status, the Veteran contemporaneous and outstanding treatment records from the Montgomery VA Medical Center should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).


Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-May 2014 treatment records from the Montgomery VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Ask the Veteran and his representative to provide VA with a specific list of the joints for which he seeks disability benefits.  In this regard, they should be advised that it is not enough to simply say "all joints," rather, they must identify specific joints (i.e. shoulder, elbow, wrist, hand/fingers, hip, knee, ankle, foot/toes etc. . .).  They should be provided an appropriate amount of time to submit this evidence.

3.  After undertaking the above development to the extent possible, schedule the Veteran for an examination to determine the diagnoses and origins of his joint pain and sleep impairment.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner is to provide answers to the following questions:

(a) As to the sleep disorder and each joint identified by the Veteran as having pain, provide a medical statement explaining whether the Veteran's disability pattern is: (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

(b) If, after examining the Veteran and reviewing the claims file, it is determined that the Veteran's disability pattern as to each sleep disorder and each joint identified by him as having pain are (3) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis, provide a medical opinion, with supporting rational, as to whether it is at least as likely as not (50 percent probability or more) that the disability pattern or diagnosed disease is related to or had its onset in service.

(c)  Provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, individually or in the aggregate, render him unable to secure or maintain a substantially gainful occupation at any time since 2003.  In offering this opinion, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In providing the requested opinions, the examiner is to take into account the fact that the Veteran is credible to report symptoms even though they were not noted in service treatment records.

In providing the requested opinions, the examiner is to specifically comment on the prior VA examination reports and the opinions expressed therein including the July 2006 VA examiner's opinion as to his current sleep disorder being secondary to his service-connected low back disability

In providing the requested opinions the examiner should not rely solely on negative evidence.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any other needed development, readjudicate the claims.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

